DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 32, 35-38, 42-50, 53 and 54 are pending in the application.
This action is in response to applicants' amendment dated December 29, 2020.  Claims 32 and 35-37 have been amended and claims 33, 34, 51 and 52 have been canceled.
Response to Amendment
Applicant's arguments filed December 29, 2020 have been fully considered with the following effect:
The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 103, obviousness rejection in the last office action, which is hereby withdrawn.

In view of the amendment dated December 29, 2020, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 54 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 54 which was added with the preliminary amendment filed April 7, 2020 defining L3 and L4 as 
    PNG
    media_image1.png
    87
    224
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    141
    217
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    112
    198
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    223
    284
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    176
    260
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    142
    189
    media_image6.png
    Greyscale
Which is not described in the specification with respect to the compounds of the formula 
    PNG
    media_image7.png
    112
    152
    media_image7.png
    Greyscale
.
Applicant is required to cancel the new matter in the reply to this Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 32-36 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claims 32 and claims dependent thereon are vague and indefinite in that it is not known what is meant by “silane moiety” other than the SIX3 moiety wherein X is Cl, NH2, OH or OR as set forth in the specification.
Claims 32 and claims dependent thereon are vague and indefinite in that it is not known what is meant by “PEG”.
Claims 32 and claims dependent thereon are vague and indefinite in that it is not known what is meant by “core group” other than the six moieties set forth in the specification.
 Claims 32 and claims dependent thereon are vague and indefinite in that it is not known what is meant by “linging group” in the definition of L3 and L4.

Claim Objections
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Election/Restrictions
Claims 38, 42-50 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624